Case 1:21-cv-00324-TSE-MSN Document 6 Filed 03/16/21 Page 1 of 2 PageID# 48




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                    (Alexandria Division)

  ---------------------------------------------------------------- x
                                                                   :
  NAVIENT SOLUTIONS, LLC                                           :
  13865 Sunrise Valley Drive.                                      :
  Herndon, VA 20171                                                :
                                                                   :
                                        Plaintiff,                 :
                        v.                                         :
                                                                   :
  DEPARTMENT OF EDUCATION                                          : Civil Action No.
  Lyndon Baines Johnson                                            :
  Department of Education Bldg.                                    : JURY TRIAL DEMANDED
  400 Maryland Ave., S.W.                                          :
  Washington, D.C. 20202                                           :
                                                                   :
  -and-                                                            :
                                                                   :
  DR. MIGUEL CARDONA                                               :
  Secretary of Education                                           :
  in His Official Capacity                                         :
  Lyndon Baines Johnson                                            :
  Department of Education Bldg.                                    :
  400 Maryland Ave., S.W.                                          :
  Washington, D.C. 20202                                           :
                                                                   :
                                        Defendants.                :
  ---------------------------------------------------------------- x



          DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1


         Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

  Magistrate Judges of this Court to evaluate possible disqualification or recusal, the

  undersigned counsel certifies with respect to Navient Solutions, LLC, a private non-
Case 1:21-cv-00324-TSE-MSN Document 6 Filed 03/16/21 Page 2 of 2 PageID# 49




  governmental party, that Navient Solutions, LLC is wholly-owned by the following

  parent corporation:

             1. Navient Corporation

  No other publicly-held corporation owns 10% or more of the stock of Navient Solutions,

  LLC.




  Dated: March 16, 2021                          Respectfully submitted,



                                                 /s/ Ada Fernandez Johnson

                                                 DEBEVOISE & PLIMPTON LLP
                                                 Ada Fernandez Johnson
                                                 Virginia Bar No. 42751
                                                 Katherine R. Seifert*
                                                 801 Pennsylvania Avenue NW
                                                 Washington, DC 20004
                                                 (202) 383-8000
                                                 afjohnson@debevoise.com

                                                 Matthew Specht*
                                                 919 Third Avenue
                                                 New York, NY 10022
                                                 (212) 909-6000

                                                 Attorneys for Plaintiff Navient Solutions,
                                                 LLC


  *Pro hac vice application forthcoming




                                             2
